The defendant’s petition for certification for appeal from the Appellate Court, 92 Conn. App. 712 (AC 26186), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that, in the calculation of retirement income, pursuant to the State Employees Retirement Act, accrued vacation time and longevity payments should be counted as additions to ‘base salary’?”
Daniel J. Klau, Richard F. Wareing and Joseph J. Chambers, in support of the petition.
Donald, M. Longley, pro se, and Richard K. Greenberg, pro se, in opposition.
Decided March 2, 2006